Per Curiam.
We have very grave doubts as to the truth of the plaintiff’s testimony, but it was believed by the justice in the court below. The witness Pachne would not confirm his statement as to the conversation with the baggageman, and his testimony stands uncorroborated. There is always room for suspicion where a witness at a second trial comes prepared to fill all gaps, to supply all dedeficiencies, and to prove the very point upon which the decision turns, and which, at the first trial, he did not prove at all. But the opportunity that the justice had of seeing the witness and estimating his character gave him a great advantage in judging his veracity; and as there is no documentary evidence in the case that contradicts the witness, and, as his story is not absolutely uncredited or unreasonable, we feel it our duty to defer to the decision of the justice, and to affirm the judgment.